DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.
 Response to Amendment
The Amendment filed on 6/9/2022 has been entered. Claims 1-6, and 11-17 remain pending in the application. Claims 12-14 have been withdrawn from further consideration as detailed in the Non-final Office Action mailed 8/27/2020.
Applicants amendments to the claims have overcome the objections previously set forth in the Final Office Action mailed 3/10/2022.
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-14, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/20/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The abstract has been amended as follows: 
An implantable drug delivery device and method for delivering a drug to a living body. The device includes a housing having at least one opening, a reservoir within the housing adapted to contain the drug, a temporary seal closing the at least one opening of the housing, and a heating element in thermal contact with the temporary seal. The heating element is adapted to generate heat in response to a magnetic field to melt the temporary seal and release the drug within the reservoir through the at least one opening of the housing.

The claims have been amended as follows:
Claim 12 (Currently amended): A method of using the implantable drug delivery device of claim 1 to deliver the at least one drug to the living body, the method comprising: 
placing the at least one drug in the reservoir of the housing; 
implanting the implantable drug delivery device in the living body; and 
energizing the heating element in response to a reaction of the living body, the heating element sufficiently melting the temporary seal to release the at least one drug into the living body through the at least one opening in the housing.
Claim 17 (Currently amended): The system of claim 2, wherein the at least one drug is contained within the reservoir under pressure so as to be forcibly ejected from the reservoir once the temporary seal has at least partially melted.

Authorization for this examiner’s amendment was given in an interview with Gary Hartman on 7/12/2022.
Allowable Subject Matter
Claims 1-6 and 11-17 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1,
The prior art of record does not teach or otherwise render obvious in combination with all claim limitations before the effective filing date of the claimed invention a system as claimed in claim 1 comprising a tubular-shaped ferrous heating element incorporated into the housing so as to be within the reservoir.
Hoare (U.S. PG publication 20110212163) discloses an implantable drug delivery device (shown in figure 17C and figure 2) comprising a housing (tubing), a reservoir (isolated enclosure), and a heating element (ferrofluid, iron, or magnetic particles). The heating element of Hoare however is not a tubular-shaped ferrous heating element incorporated into the housing so as to be within the reservoir. Accordingly claim 1 is allowed. 
Dependent claims 2-6, 11, and 15-17 are allowed by virtue of being dependent upon allowed independent claim 1.
In regard to claim 12,
The prior art of record does not teach or otherwise render obvious in combination with all claim limitations before the effective filing date of the claimed invention a method of using the implantable drug delivery device of claim 1 as claimed in claim 12. Claim 12 is allowable for similar reasons as claim 1 as claim 12 requires the implantable drug delivery device of claim 1. See reasons for allowance in regard to claim 1 above.
Dependent claims 13-14 are allowed by virtue of being dependent upon allowed independent claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783       
/KEVIN C SIRMONS/               Supervisory Patent Examiner, Art Unit 3783